220 F.2d 515
Erwin J. DEL'MARMOL, Petitioner,v.L. P. GOLLAHER, Acting Warden, United States Penitentiary,McNeil Island, Respondent.
Misc. No. 425.
United States Court of Appeals,Ninth Circuit.
March 21, 1955.

Edwin J. Del'Marmol, in pro. per.
No appearance for respondent.
Before DENMAN, Chief Judge, and BONE and POPE, Circuit Judges.
PER CURIAM.


1
The United States District Court for the Western District of Washington, Southern Division, dismissed applicant's application for a writ of habeas corpus.  It appears from applicant's allegations that he has previously made a motion pursuant to 28 U.S.C. § 2255 to vacate sentence and that that motion was denied.  The application is dismissed.  28 U.S.C. § 2255.